Baum v Javen Constr. Co., Inc. (2021 NY Slip Op 05272)





Baum v Javen Constr. Co., Inc.


2021 NY Slip Op 05272


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND DEJOSEPH, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (67/21) CA 20-00584.

[*1]BRYAN R. BAUM, PLAINTIFF-RESPONDENT, 
vJAVEN CONSTRUCTION CO., INC., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.